

Exhibit 10.2


NORFOLK SOUTHERN CORPORATION
OFFICERS' DEFERRED COMPENSATION PLAN




ARTICLE I. NAME AND PURPOSE OF THE PLAN


The name of the plan is the Norfolk Southern Corporation Officers' Deferred
Compensation Plan (the "Plan"). The purpose of the Plan is to provide retirement
and death benefits to those officers of Norfolk Southern Corporation (the
"Corporation") or a Participating Subsidiary who elect to participate in the
Plan.


ARTICLE II. DEFINITIONS


Account. The total of the amount of Deferrals by a Participant together with
Interest as provided in Article V.


Agreement. The "Deferral Agreement" between each Participant and the
Corporation.


Beneficiary. The person or persons designated as Beneficiary pursuant to Article
XII.


Board of Directors. The Board of Directors of the Corporation.


Committee. The Compensation Committee of the Board of Directors.


Compensation. The fixed salary payable in the form of cash (including vacation
pay) of the Participant before any reduction for contributions to the Thrift and
Investment Plan of Norfolk Southern Corporation and Participating Subsidiary
Companies, as amended from time to time, and before any deferrals under this
Plan.


Deferral. A Deferred Bonus and/or a Monthly Deferred Amount.


Deferred Bonus. That amount set forth in the Agreement which shall be deferred
from a Participant's MIP incentive award (and any other annual cash incentive
award payable to participants in MIP) or EMIP incentive award (and any other
annual cash incentive award approved by the Board of Directors and payable to
participants in EMIP), or the bonus program of a Participating Subsidiary, if
the deferral of such incentive award or bonus under the Plan is authorized by
the Corporation.


Disability. A disability that enables the Participant to be eligible for a
disability benefit under the Long‑Term Disability Plan of Norfolk Southern
Corporation and Participating Subsidiaries, as amended from time to time, or
under any such similar plan of a Participating Subsidiary.


EMIP. Norfolk Southern Corporation Executive Management Incentive Plan.


1
        

--------------------------------------------------------------------------------






MIP. Norfolk Southern Corporation Management Incentive Plan.


Monthly Deferred Amount. That amount set forth in the Agreement which shall be
deferred monthly from a Participant's salary pursuant to the Plan.


Participant. Any employee of the Corporation or a Participating Subsidiary
eligible to participate under Article IV of the Plan.


Participating Subsidiary. Each subsidiary or affiliated company of the
Corporation which adopts the Plan and is approved for participation in the Plan
as provided in Article XVIII.


Plan Administrator. The Executive Vice President ‑ Administration of the
Corporation or the successor officer who performs substantially similar duties.


Plan Year. Any calendar year during which deferrals under this Plan are made.


Retirement. Retirement from the Corporation or a Participating Subsidiary
pursuant to the provisions of the retirement plan of the Corporation or of a
Participating Subsidiary (whichever is applicable), as amended from time to
time.


ARTICLE III. ADMINISTRATION


The Plan Administrator shall administer, construe, and interpret this Plan and,
from time to time, adopt such rules and regulations and make such
recommendations to the Committee concerning Plan changes as are deemed necessary
to ensure effective implementation of this Plan. The administration,
construction, and interpretation by the Plan Administrator may be appealed to
the Committee, and the decision of the Committee shall be final and conclusive,
except that any claim for benefits with respect to a Participant shall be
subject to the claims procedure set forth in Section 503 of the Employee
Retirement Income Security Act of 1974. The Plan Administrator may correct
errors and, so far as practicable, may adjust any benefit or payment or credit
accordingly. Neither the Plan Administrator nor any member of the Committee
shall be liable for any act done or determination made in good faith.


ARTICLE IV. ELIGIBILITY AND PARTICIPATION


Any nonagreement employee residing in the United States or Canada with at least
830 salary administration points assigned to his position shall be eligible to
participate in the Plan. However, only those Participants with annual
Compensation in excess of ninety thousand dollars ($90,000) shall be eligible to
defer Compensation under this Plan, and only 20% of monthly Compensation in
excess of seven thousand five hundred dollars ($7,500) shall qualify for
deferral hereunder. A nonagreement employee who elects to become a Participant
in the Plan and defer a portion of his monthly Compensation thereby consents to
the reduction in his monthly Compensation by the Monthly Deferred Amount as
specified in the Agreement. An election to participate in the Plan must be made
annually by December 22 of the year prior to each Plan Year. Benefits payable
hereunder shall be in addition


2
        

--------------------------------------------------------------------------------




to any other compensation or benefits to which a Participant may be entitled
from the Corporation or a Participating Subsidiary.


A Participant may elect to defer a portion of any incentive bonus which may be
awarded to him pursuant to MIP or EMIP or the authorized bonus program of a
Participating Subsidiary. A Participant who elects to defer any of his incentive
bonus thereby consents to a reduction in his bonus by the Deferred Bonus as
specified in the Agreement, commencing with the incentive bonus award earned
after December 31, 1986. By December 22 of the year prior to each Plan Year, a
Participant may elect to defer any incentive bonus which may be earned by him
during that Plan Year, either in whole or in part, in increments of twenty‑five
percent (25%).


Participants may not elect to defer Compensation under this Plan for the Plan
Year beginning January 1, 2001, and for subsequent Plan Years.


ARTICLE V. INTEREST EQUIVALENT


Unless otherwise stated herein or determined by the Board of Directors, an
amount equivalent to interest ("Interest") shall accrue and be compounded
annually on all Deferrals. For purposes of calculating the appropriate Interest
only, the Deferred Bonus is deemed to occur on the date on which the incentive
bonus is paid. Interest shall accrue and be compounded annually at rates in
accordance with the schedule below on the basis of the Participant's age
attained during the Plan Year for which the Deferral is made:
Age
Rate
Up to 45
7%
45-54
10%
55-60
11%
Over 60
12%



Interest on each Deferral shall continue to accrue at the rate determined by the
Participant's age attained during the Plan Year for which the Deferral is made
until all benefits payable hereunder have been distributed to, or with respect
to, the Participant.


ARTICLE VI. BENEFITS


(a) Retirement: When a Participant ceases active service due to his Retirement,
he shall be paid a monthly annuity commencing in January of the first calendar
year following such Retirement for a period of years in accordance with the
schedule below:


Age at
Distribution
Time of Deferral
Period
Up to 50
5 Years
50 or Over
10 Years





3
        

--------------------------------------------------------------------------------




The amount of the monthly annuity payable under this Article VI(a), shall be an
amount sufficient to amortize the Participant's Account together with Interest
over the applicable period.
    
(b) Disability: When a Participant ceases active service due to Disability, he
shall be paid a monthly annuity commencing in January of the first calendar year
following such Disability for a period of fifteen (15) years in an amount
sufficient to amortize the Participant's Account together with Interest over
that period.
    
(c) Death: If a Participant dies while in active service, the Corporation shall
pay the amount of the Participant's Account to the Participant's Beneficiary in
a single payment as soon as practicable after the date of death. If a
Participant dies after Retirement or Disability but prior to receiving all
benefits payable thereunder, the monthly payments shall be paid to the
Participant's Beneficiary for the scheduled annuity period.


(d) Termination of Employment: If a Participant ceases active service other than
by reason of leave of absence granted under the Corporation’s leave of absence
policy, Retirement, Disability or Death, he shall be paid the balance of his
Account as of the date of his separation from service as soon as practicable
after such separation from service.
    
(e) Lump Sum or Other Settlement: Notwithstanding the foregoing provisions of
this Article VI, the Plan Administrator, in his sole discretion, may authorize
and direct the Corporation to make payments after termination of employment of a
Participant to such Participant or his Beneficiary in a lump sum or over a
period other than that provided for in this Article VI, and to charge such
payments against the Participant's Account. Such accelerated distribution may be
made only (1) in the event of a financial emergency which is beyond the control
of the Participant if disallowance of the accelerated distribution would result
in severe financial hardship to the Participant or Beneficiary, and only in an
amount necessary to satisfy the financial emergency, or (2) if in the written
opinion of counsel, payment in accordance with this Article VI could create a
conflict of interest for the Participant or Beneficiary; provided, that all
amounts due to a Participant or Beneficiary under this Plan shall in all events
be paid to the Participant or Beneficiary by the end of the appropriate period
referred to in this Article VI. The Plan Administrator shall report to the
Committee annually on any distributions made under this paragraph.
    
(f) Change in Mandatory Distribution Schedule: Notwithstanding the foregoing
provisions of this Article VI, the Committee may, without the consent of any
Participant or Beneficiary, direct that all benefits payable thereafter pursuant
to paragraph (a), (b), or (c) above (including benefits that accrued prior to
the issuance of the direction) shall be paid under a schedule that differs from
that prescribed by paragraph (a), (b), or (c). Any such direction shall apply to
all Participants, without differentiating among individual Participants, except
to the extent otherwise provided by paragraph (e), above. No Participant or
Beneficiary who is also a member of the Committee shall participate in any
decision of the Committee to make a change in the distribution schedule.


ARTICLE VII. NATURE AND SOURCE OF PAYMENTS
    
The obligation to pay benefits under Article VI with respect to each Participant
shall constitute a liability of the Corporation to the Participant and any death
Beneficiaries in accordance with the


4
        

--------------------------------------------------------------------------------




terms of the Plan. The Corporation may establish one or more grantor trusts to
which the Corporation may transfer such assets as the Corporation determines in
its sole discretion to assist in meeting its obligations under the Plan. The
provisions of the Plan and the Agreement shall govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
trust shall govern the rights of the Corporation, Participants and the creditors
of the Corporation to the assets transferred to the trust. The Corporation’s
obligations under the Plan may be satisfied with trust assets distributed
pursuant to the terms of the trust, and any such distribution shall reduce the
Corporation’s obligations under this Plan.


Participants and Beneficiaries shall stand in the position of unsecured
creditors of the Corporation, and all rights hereunder are subject to the claims
of creditors of the Corporation.


ARTICLE VIII. EXPENSES OF ADMINISTRATION
    
All expenses of administering the Plan shall be borne by the Corporation, and no
part thereof
shall be charged against the benefit of any Participant.


ARTICLE IX. AMENDMENT TO AND TERMINATION OF PLAN


The Corporation reserves the right at any time by a resolution duly adopted by
its Board of Directors to amend this Plan in any manner or to terminate it at
any time, except that no such amendment or termination shall deprive a
Participant or his Beneficiary of any rights hereunder theretofore legally
accrued, and no such termination shall be effective for the year in which such
resolution is adopted.


ARTICLE X. RECALCULATION EVENTS


The Corporation's commitment to accrue and pay Interest as provided in Article V
is facilitated by the purchase of corporate‑owned life insurance purchased on
the lives of eligible Participants. If the Board of Directors, in its sole
discretion, determines that any change whatsoever in Federal, State or local
law, or in its application or interpretation, has materially affected, or will
materially affect, the ability of the Corporation to recover the cost of
providing the benefits otherwise payable under the Plan, then, if the Board of
Directors so elects, a Recalculation Event shall be deemed to have occurred. If
a Recalculation Event occurs, then Interest shall be recalculated and restated
using a lower rate of Interest determined by the Board of Directors, but which
shall be not less than one‑half (1/2) the rate of Interest provided for in
Article V.


ARTICLE XI. GOVERNING LAW


This Plan and the Agreements are subject to the laws of the Commonwealth of
Virginia.


ARTICLE XII. DESIGNATION OF BENEFICIARY




5
        

--------------------------------------------------------------------------------




For the purpose of this Plan, a beneficiary shall be either (1) the named
Beneficiary or Beneficiaries designated as hereinafter provided for by the
Participant, or (2) in the absence of any such designation, his estate. A
Participant may designate both primary and contingent Beneficiaries. A
Participant may revoke or change any designation. To be effective, the
designation of a named Beneficiary or Beneficiaries, or any change in or
revocation of any designation, must be on a form provided by the Corporation,
signed by the Participant and filed with the Office of the Plan Administrator
prior to the death of such Participant. Any such designation, change or
revocation shall not invalidate any cash payment made or other action taken by
the Corporation pursuant to the Plan prior to its receipt by the Corporation.
The determination by the Corporation of a Beneficiary or Beneficiaries, or the
identity thereof, or evidence satisfactory to the Corporation shall be
conclusive as to the liability of the Corporation and any payment made in
accordance therewith shall discharge the Corporation of all its obligations
under the Plan for such payment.


Notwithstanding anything to the contrary in Article XV, if an estate is entitled
to receive payments from the Plan following the death of a Participant or
Beneficiary, the executor of the estate may direct the Corporation to make
payments under the Plan to the beneficiary or beneficiaries, as identified by
the executor, of said estate.  The Plan Administrator may, in his discretion,
limit the number of Beneficiaries designated by a Participant and the number of
designees designated by an executor of an estate.


ARTICLE XIII. SUCCESSORS, MERGERS, CONSOLIDATIONS


The terms and conditions of this Plan and each Agreement shall inure to the
benefit of and bind the Corporation, the Participants, their successors,
assigns, and personal representatives. If substantially all the assets of the
Corporation are acquired by another corporation or entity or if the Corporation
is merged into, or consolidated with, another corporation or entity, then the
obligations created hereunder and as a result of the Corporation's acceptance of
Agreements shall be obligations of the successor corporation or entity.


ARTICLE XIV. WITHHOLDING FOR TAXES
    
The Participant agrees as a condition of participation hereunder that the
Corporation may withhold applicable Federal, State, and local income taxes and
Social Security or Railroad Retirement taxes from any distribution or benefit
paid hereunder.


ARTICLE XV. NON‑ALIENATION OF BENEFITS


No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt at such shall be void; nor shall any such benefit be in any way subject
to the debts, contracts, liabilities, engagements, or torts of the person who
shall be entitled to such benefit; nor shall it be subject to attachment or
legal process for or against such person.




6
        

--------------------------------------------------------------------------------




ARTICLE XVI. FACILITY OF PAYMENT


If the Plan Administrator shall find that any individual to whom any amount is
payable under the Plan is unable to care for his affairs because of illness or
accident, or is a minor or other person under legal disability, any payment due
such individual (unless a prior claim therefore shall have been made by a duly
appointed guardian, committee, or other legal representative) may be paid to the
spouse, a child, a parent, or a brother or sister of such individual or to any
other person deemed by the Plan Administrator to have incurred expenses of such
individual, in such manner and proportions as the Plan Administrator may
determine. Any such payment shall be a complete discharge of the liabilities of
the Corporation with respect thereto under the Plan or the Agreement.


ARTICLE XVII. CONTINUED EMPLOYMENT


Nothing contained herein or in an Agreement shall be construed as conferring
upon any Participant the right nor imposing upon him the obligation to continue
in the employment of the Corporation or a Participating Subsidiary in any
capacity.


ARTICLE XVIII. PARTICIPATION BY SUBSIDIARY COMPANIES


Conditional upon prior approval by the Corporation, any company which is a
subsidiary of or affiliated with the Corporation may adopt and participate in
this Plan as a Participating Subsidiary. Each Participating Subsidiary shall
make, execute and deliver such instruments as the Corporation and/or the Plan
Administrator shall deem necessary or desirable, and shall constitute the
Corporation and/or the Plan Administrators as its agents to act for it in all
transactions in which the Corporation and/or the Plan Administrators believe
such agency will facilitate the administration of this Plan.


ARTICLE XIX. MISCELLANEOUS


Whenever used in the Plan, words in the masculine form shall be deemed to refer
to females as well as to males, and words in the singular or plural shall be
deemed to refer also to the plural or singular, respectively, as the context may
require.


ARTICLE XX. EFFECTIVE DATE


The effective date of the Plan is January 1, 1987. The Board of Directors of the
Corporation subsequently amended the Plan, including most recently: to cease
eligibility for participants to make deferrals under the Plan for years
beginning January 1, 2001; effective January 1, 2008, to permit an executor of
an estate that is entitled to receive payments from the Plan following the death
of a participant or beneficiary to identify the beneficiary or beneficiaries who
should receive any such payments directly from the Plan; and effective July 26,
2019, to make the Plan Administrator responsible for approving any financial
emergency distribution from the Plan.


7
        